DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 07/08/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 11,308,507 and U.S. Patent No. 11,170,390 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-23 are allowed.
Claims 1-23 are allowable over the prior art of record, none of the prior art whether together singularly or in combination to teach the claimed combination as recited. The closest reference “Towards Development of Sparks Based Agricultural Information System Including Geo-Spatial Data”, Shah et al. does not disclose or suggest the improvement of the instant application comprising a combination as claimed, wherein collecting weather data from weather data source system and financial market data from market data source system for generating and updating a presentation package on the interactive GUI concurrent with changes to one or more of the weather data, the financial market data including an interactive presentation of one or more of at least: one weather forecast map, one weather alpha region indicating a combination of weather forecast data and collected financial market data , one model status region, one watchlist region, one alert region, one chart, one table, one weather grid, one analytic value, and one user input window for customizing the interactive presentation as cited in claim 1.

Instead, Shah et al. disclose a spark based information management for agriculture to reduce the technological gap between agro users and information in collecting, querying, analyzing and visualizing heterogeneous and distributed data including Geo-spatial data at scale using open source.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN M LE whose telephone number is (571)272-2276. The examiner can normally be reached M-F 9:00 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN BREENE can be reached on 571-272-4107. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOAN M LE/Primary Examiner, Art Unit 2864